CaSe 7:19-mj-.00897 Document 1 Filed on 04/20/19 in TXSD Page 1 of_l'

.;\C) ‘)| (Re\' S/`Ul) ‘(`rimin.'\l Cnmpluinr

 

 

United States District Court
SOUT,HERNV , )DISTRICT OF d TEXAS
MC`ALLEN` DIVISION.

 

 

iuNlTEl) s'rATEs or AMERch
V' . CRIM[NAL -COMPLAINT

Leonardo Faustino Mendoza-Ramirez v
Case Number: M-19-0897-M

lAE YOBZ 1984
. Mexico‘ '
(Niunc and Addrcss ot` Dct`end:uu)

l, the undersigned complainant being duly sworn state the following 1s true and correct to the best of my

knowledge and b`eliet`. On or about Apri|18, 2019 ` in Hidalqo l COu`nty-, in

the Southern District of i§;a§ __
(T) lack Sl¢'llutoly Language of Offense) l ' -

being then and there an alien -\vho had previously been deported from the United States to Mexico' m pursuance of law, and thereafter
was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secre,tary
of Homelan_d Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation ot` Title _8__ United States Code,. Section(s) 1326 (Felony)
l further state that l am a(n) S'enior Patrol Ag'cnt and that this complaint is based on the
fol_lowing facts:

Leonardo Faustino Mendoza-Ramir_ez was encountered by Bolder Patrol Agents near Hida|go, Texas on April 18, 2019. The
investigating agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on April 18 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
D_e_ported/Exc|uded from the United States on June 8, 2016 through Hidalgd, Texas. Prior to Deportation/Exclusion the Defendant was
instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of Homeland
Sccurity. On D'ecember 28, 2012, the defendant was convicted of Malicious Wounding/Murder and was imposed iifteen (15) years
sentence

l declare under penalty of perjury that'thc Statemcnts in this complaint arc true and correct. Executcd 011 April~20, 2019.

 

 

 

'Cont'inued on the attached sheet and made apart of this complaints ` l:]Yes l:lNo
Subrjnitted,bv reliable electronic means, sworn to and attested `
'telephonica|ly per Fed. R. Cr.P.4.1, and probable cause found on: b ,Sl Ke"en Meador
l . Slgn`ature of Comp| ` , n ~
Apr1120,2019 Q 35 i§hp.//l, ' uen Mea,a;%/smm
Juan F. Alanis : _ ` v , . U.S. Ma_gistrate Judg; M

 

 

Name and Title of Judicia| Officer ` Signature,of Judicia| foicer

